FILED
                            NOT FOR PUBLICATION
                                                                            AUG 27 2021
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TOBY MEAGHER, through his Litigation             No.   20-35635
Guardian JOSHUA BROTHERS,
                                                 D.C. No. 2:19-cv-00259-JLR
              Plaintiff-Appellee,

 v.                                              MEMORANDUM*

RODNEY PRIOLEAU, Officer; et al.,

              Defendants-Appellants,

 and

KING COUNTY; et al.,

              Defendants.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                        Argued and Submitted June 17, 2021
                                Anchorage, Alaska

Before: RAWLINSON, CHRISTEN, and R. NELSON, Circuit Judges.




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       Plaintiff Toby Meagher was brutally attacked by his cellmate Troy Leae at

the King County Jail (KCJ) and sued KCJ and several jail employees, pursuant to

42 U.S.C. § 1983, arguing they should have protected Meagher from Leae—who

had a long history of unprovoked attacks on staff and detainees. The district court

denied qualified immunity to three individual defendants: Joseph Garcia, Rodney

Prioleau, and Gregg Curtis. They filed this interlocutory appeal of only the district

court’s conclusion that Meagher’s rights were clearly established when Leae

attacked him. We have jurisdiction pursuant to 28 U.S.C. § 1291,1 and we affirm

the district court’s ruling.2

       We review the denial of qualified immunity de novo. See Kennedy v. City of

Ridgefield, 439 F.3d 1055, 1059 (9th Cir. 2006). We accept Meagher’s version of

the facts as true, and draw all reasonable inferences in his favor. See Plumhoff v.

Rickard, 572 U.S. 765, 768 (2014). “[Q]ualified immunity protects government

officials ‘from liability for civil damages insofar as their conduct does not violate

clearly established statutory or constitutional rights of which a reasonable person

       1
         Meagher argues we lack jurisdiction over this appeal because the district
court concluded there are triable issues of fact, and because the defendants fail to
state the facts in the light most favorable to him. We maintain jurisdiction to
review the “purely legal” question of whether his rights were clearly established.
Pauluk v. Savage, 836 F.3d 1117, 1121 (9th Cir. 2016).
       2
        The parties are familiar with the facts, and we recite them only as necessary
to resolve the issues on appeal.
                                           2
would have known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).

      To determine whether to grant qualified immunity, courts consider two

elements, and the court may consider them in any order: “(1) whether there has

been a violation of a constitutional right; and (2) whether that right was clearly

established at the time of the officer’s alleged misconduct.” Lal v. California, 746

F.3d 1112, 1116 (9th Cir. 2014) (citation omitted). A right is clearly established if

its “contours” are “sufficiently clear that a reasonable official would understand

that what he is doing violates that right.” Saucier v. Katz, 533 U.S. 194, 202

(2001) (citation omitted). To constitute such notice, prior “precedent must be

‘“controlling”—from the Ninth Circuit or Supreme Court—or otherwise be

embraced by a “consensus” of courts outside the relevant jurisdiction.’” Martinez

v. City of Clovis, 943 F.3d 1260, 1275 (9th Cir. 2019) (quoting Sharp v. County of

Orange, 871 F.3d 901, 911 (9th Cir. 2017)).

      The Eighth Amendment protects prisoners from the infliction of cruel and

unusual punishments. U.S. Const. amend. VIII. The Supreme Court has held that

the due process rights of a pretrial detainee, secured via the Fourteenth

Amendment, “are at least as great as the Eighth Amendment protections available

to a convicted prisoner.” City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244


                                           3
(1983). In Farmer v. Brennan, the Supreme Court explained that “[h]aving

incarcerated ‘persons [with] demonstrated proclivit[ies] for antisocial criminal, and

often violent, conduct,’” “prison officials have a duty . . . to protect prisoners from

violence at the hands of other prisoners” because prison officials have “stripped

them of virtually every means of self-protection and foreclosed their access to

outside aid . . . .” 511 U.S. 825, 833 (1994) (emphasis added) (citations omitted).

We applied these principles in Castro v. County of Los Angeles, 833 F.3d 1060,

1067 (9th Cir. 2016) (en banc) (denying qualified immunity on similar facts),

decided nearly two years before Leae’s assault on Meagher.

      Here, defendants argue that no clearly established authority states that a

detainee’s right to be free from violence at the hands of other detainees requires jail

personnel to evaluate unproven, anecdotal allegations of violence in his assailant’s

protected health information. The district court concluded this “narrow framing of

the right” was “unavailing,” given our decision in Castro. We agree. Clearly

established authority need not have “identical or even ‘materially similar’ facts”; it

need only have provided defendants fair warning that their conduct (as alleged by

Meagher) was unlawful. See Serrano v. Francis, 345 F.3d 1071, 1077 (9th Cir.

2003). We conclude Meagher’s rights were clearly established because, after

Farmer and Castro, “[n]one of the defendants can claim ignorance to a prisoner’s


                                            4
right to be protected from violence at the hands of other inmates.” Wilk v. Neven,

956 F.3d 1143, 1150 (9th Cir. 2020).

      AFFIRMED.




                                         5